Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 1 of 9

Exhibit 1
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 2 of 9

Exhibit 1 LAW OF THE CASE

"The very meaning of ‘sovereignty’
is that the decree of the sovereign makes
law." American Banana Co. v. United Fruit
Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53
L.Ed. 826, 19 Ann.Cas. 1047.

The law is decreed by the
sovereign as follows:

1. Under the Constitution of the
United States, all United States Courts are
courts of record.!

2. COURT OF RECORD. To be a court
of record a court must have _ four
characteristics, and may have a fifth. They
are:

a. A judicial tribunal having
attributes and exercising functions
independently of the person of the
magistrate designated generally to hold it
[Jones v. Jones, 188 Mo.App. 220, 175
S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also,
Ledwith v. Rosalsky, 244 N.Y. 406, 155
N.E. 688, 689][Black's Law Dictionary, 4th
Ed., 425, 426]

b. Proceeding according to the
course of common law [Jones v. Jones,
188 Mo.App. 220, 175 S.W. 227, 229; Ex
parte Gladhill, 8 Metc. Mass., 171, per
Shaw, C.J. See, also, Ledwith v. Rosalsky,
244 N.Y. 406, 155 N.E. 688, 689] [Black's
Law Dictionary, 4th Ed., 425, 426]

c. Its acts and _ judicial
proceedings are enrolled, or recorded, for
a perpetual memory and testimony. [3 BI.

 

1 Notice also in the Third Circuit, Delaware Title 10
§ 1324 General powers of Court.The Court shall have
all the powers of a court of record, and The
Commonwealth of Pennsylvania defines all
Pennsylvania courts to be courts of record, and it is
codified at PA Title 42 § 321, Court of record.

Comm. 24; 3 Steph. Comm. 383; The
Thomas Fletcher, C.C.Ga., 24 F. 481; Ex
parte Thistleton, 52 Cal 225; Erwin v.
U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229;
Heininger v. Davis, 96 Ohio St. 205, 117
N.E. 229, 231]

d. Has power to fine or
imprison for contempt. [3 Bl. Comm. 24;
3 Steph. Comm. 383; The Thomas
Fletcher, C.C.Ga., 24 F. 481; Ex parte
Thistleton, 52 Cal 225; Erwin v. U.S.,
D.C.Ga., 37 F. 488, 2 LRA. 229;
Heininger v. Davis, 96 Ohio St. 205, 117
N.E. 229, 231.}[Black's Law Dictionary,
4th Ed., 425, 426]

e. Generally possesses a seal.
{3 Bl. Comm. 24; 3 Steph. Comm. 383;
The Thomas Fletcher, C.C.Ga., 24 F. 481;
Ex parte Thistleton, 52 Cal 225; Erwin v.
U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229;
Heininger v. Davis, 96 Ohio St. 205, 117
N.E. 229, 231.][Black's Law Dictionary,
4th Ed., 425, 426].

3. In a court of record, a judge has no
discretion. Our Mission: Through the
courts, encouraging the government and
its employees to obey the law.

4. Discretion is reserved to the
independent tribunal. When the word
"law" is used without qualification, it
means common law.

5. An “attorney at law" means one
who practices common law.
(notwithstanding the fact that modern
attorneys ignore the subject). An
"attorney in equity" is one who practices
before an equity court. Private member
association members’ of the _ legal
profession are Attorneys in equity, and
not attorneys at law.
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 3 of 9

Exhibit 1 LAW OF THE CASE

6. Absolute Judicial immunity is a
myth. A Judge does not have absolute
immunity. Judicial immunity does not
apply when the following conditions exist:

a. when he is performing a
non-judicial act, or

b. when he acts in the
complete absence of all jurisdiction.

7. Statutes are expressions of will
from the legislature.

8. To maintain confusion, Bar
members append the word "law" to it.
Naturally, one is supposed to then believe
that statutory law is the same as and
equal to common law (it isn't!). There is
no legislative foundation for any Bar
member to "practice" law.

9. Codes are nothing more than a
collection of statutes and other rules
arranged by subject instead of being
arranged by date. Law beats statutes;
statutes beat codes.

10. Statutes and codes shall be the
rules of decision as long as they are not in
conflict with the common law. (See the
use of dictionaries in the Supreme Court
of the United States, by Kevin Werbach
Looking It Up: The Supreme Court's Use
of Dictionaries in Statutory § and
Constitutional Interpretation (1994).
When the word law is used in the U.S.
Constitution, it means the common law.

11. Nisi Prius is defined as: "a court
where civil actions are tried by a single
judge sitting with a jury, as distinguished
from an appellate court." This means the
nisi prius court is a Trial Court which of
course is where the facts of a case are
discovered. A nisi prius court is a "court of

no record," but a record is kept in a trial
court.

12. The mere keeping of a record does
not qualify any court to be a court of
record.

13. Black's Law _ Dictionary, _ Fifth
Edition, contributes to the confusion by
listing only two of the four requirements
for a court to qualify as a court of record.

14. In Pennsylvania and California, all
courts are named as courts of record.
However, if in an individual case they are
not operated as courts of record, then
they don't qualify as such.

15. It takes more than a name to
make a court of record. Even though a
court may be keeping a record, it is a
court of no record if it does not conform to
the remaining three requirements for a
lawful court of record. That is, a court of
record is a court which must meet all of
the following criteria:
a. generally has a seal
b. power to fine or imprison for
contempt
c. keeps a record of the proceedings
d. proceeding according to the
common law (not statutes or codes)
e. the tribunal is independent of the
magistrate (judge).

16. Black's Law Dictionary's omissions
are subtle but one can recombine the
information and get to the real meaning of
terms such as "nisi prius".

17. "Nisi prius" is a Latin term.
Individually, the words mean thus:

"Prius" means "first." For example, "Prius
vitiis laboravimus, nunc legibus" means
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 4 of 9

Exhibit 1 LAW OF THE CASE

"We labored first with vices, now with
laws." Quoted from Black's Law
Dictionary, Fifth Edition. "Nisi" means
"unless."

18. Quoting from B.L.D., 5th Ed.: "The
word is often affixed as a kind of elliptical
expression, to the words '‘rule,"order,'
‘decree,’ ‘judgment,’ or 'confirmation,' to
indicate that the adjudication spoken of is
one which is to stand as valid and
operative unless the party affected by it
shall appear and show cause against it, or
take some other appropriate steps to
avoid it or procure its revocation."

19. "Nisi prius court" is a court which
will proceed unless a party objects. The
agreement to proceed is obtained from
the parties first.

20. It is a matter of right that one may
demand to be tried in a court of record as
defined herein. By sheer definition, that
means that the court must proceed
according to the common law (not the
statutory law). The only way that a court
can suspend that right is by the prior
agreement of the parties.

21. For tactical reasons,
Commonwealth of Pennsylvania and/or
the state and/or State, prefers to proceed
according to statutory law rather than
common Jaw. The only way it can do that
is to obtain the prior agreement from the
parties. That is the primary (but hidden)
purpose of the arraignment procedure.

22. Courts may be classified and
divided according to several methods, the
following being the more usual: COURTS
OF RECORD and COURTS NOT OF
RECORD.

23. Courts not of record are those of
inferior dignity, which have no power to
fine

or imprison, and in which the proceedings
are not enrolled or recorded. See 3 BI.
Comm. 24; 3 Steph. Comm. 383; The
Thomas Fletcher, C.C.Ga., 24 F. 481; Ex
parte Thistleton, 52 Cal 225;

Erwin v, U.S., D.C.Ga., 37 F. 488, 2 L.R.A.
229; Heininger v. Davis, 96 Ohio St. 205,
117 N.E. 229, 231.

24. A "court of record" is a judicial
tribunal having attributes and exercising
functions independently of the person of
the magistrate designated generally to
hold it, and proceeding according to the
course of common law, its acts and
proceedings being enrolled for a perpetual
memorial. See Jones v. Jones, 188
Mo.App. 220, 175 S.W. 227, 229; Ex
parte Gladhill, 8 Metc. Mass., 171, per
Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y.

25. CONFIRMATIO
(conforming charter)
October 10, 1297, By Edward, King of
England, reaffirms that the Magna Carta
may be pleaded as the Common Law
before a court.

This links the Magna Carta to the Common
Law.

CARTARUM,

26. The U.S. Constitution guarantees
one's access to the Common Law, i.e. the
Magna Carta. ( See "Sources of Our
Liberties" Edited by Richard L. Perry,
American Bar Foundation; distributed by
Associated College Presses, 32
Washington Place, New York 3, New
York.).
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 5 of 9

Exhibit 1 LAW OF THE CASE

27. The Constitution guarantees to
every state a Republican form of
government

(Art. 4, Sec. 4).

28. No state may join the United
States unless it is a Republic, Our Republic
is one dedicated to "liberty and justice for
all." Minority individual rights are the
priority. The people have natural rights
instead of civil rights. The people are
protected by the Bill of Rights from the
majority. One vote in a jury can stop all of
the majority from depriving any one of the
people of his rights; this would not be so if
the United States were a democracy.

29. The definition of sovereignty
retains the meaning it had at the time the
US Constitution was formed. Who is the
Tribunal? Answer: The sovereign, the
ultimate Judge.

30, wat the Revolution, the
sovereignty devolved on the people; and
they are truly the sovereigns of the
country, but they are sovereigns without
subjects...with none to govern. but
themselves..... [CHISHOLM v. GEORGIA
(US) 2 Dall 419, 454, 1 L Ed 440, 455
@DALL (1793) pp 471-472.]

31. The very meaning of ‘sovereignty’
is that the decree of the sovereign makes
law. [American Banana Co. v. United Fruit
Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53
L.Ed. 826, 19 Ann.Cas. 1047.]

32. Where rights secured by the
Constitution are involved, there can be no
rulemaking or legislation which would
abrogate them. [Miranda v. Arizona, 384
US 436, 491.]

33. There can be no sanction or
penalty imposed upon one because of this
exercise of constitutional rights. [Sherer
v. Cullen, 481 F 946.]

34. Republican government. One in
which the powers of sovereignty are
vested in the people and are exercised by
the people, either directly, or through
representatives chosen by the people, to
whom those powers are _— specially
delegated. [In re Duncan, 139 U.S. 449,
11 S.Ct. 573, 35 L.Ed. 219; Minor v.
Happersett, 88 U.S. (21 Wall.) 162, 22
L.Ed. 627." Black's Law Dictionary, Fifth
Edition, p. 626. ]

35. The Commonwealth of
Pennsylvania is an inseparable part of the
United States of America, and the United
States Constitution is the supreme law of
the land. Notice and see Pennsylvania
Constitution, all versions.

36. This Constitution, and the Laws of
the United States which shall be made in
Pursuance thereof; and all Treaties made,
or which shall be made, under the
Authority of the United States, shall be
the supreme Law of the Land; and the
Judges in every State shall be bound
thereby; any Thing in the Constitution or
Laws of any State to the Contrary
notwithstanding. [Constitution for the
United States of America, Article VI,
Clause 2.]

37. Conspiracy against rights: If two
or more persons conspire to injure,
oppress, threaten, or intimidate any
person in any State, Territory,
Commonwealth, Possession, or District in
the free exercise or enjoyment of any
right or privilege secured to him by the
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 6 of 9

Exhibit 1 LAW OF THE CASE

Constitution or laws of the United States,
or because of his having so exercised the
same; or If two or more persons go in
disguise on the highway, or on the
premises of another, with intent to
prevent or hinder his free exercise or
enjoyment of any right or privilege so
secured - They shall be fined under this
title or imprisoned not more than ten
years, or both; and if death results from
the acts committed in violation of this
section or if such acts include kidnapping
or an attempt to kidnap, aggravated
sexual abuse or an attempt to commit
aggravated sexual abuse, or an attempt to
kill, they shall be fined under this title or
imprisoned for any term of years or for
life, or both, or may be sentenced to
death. [18, USC 241]

38. Deprivation of rights under color of
law: Whoever, under color of any law,
statute, ordinance, regulation, or custom,
willfully subjects any person in any State,
Territory, Commonwealth, Possession, or
District to the deprivation of any rights,
privileges, or immunities secured or
protected by the Constitution or laws of
the United States, or to. different
punishments, pains, or penalties, on
account of such person being an alien, or
by reason of his color, or race, than are
prescribed for the punishment of citizens,
shall be fined under this title or
imprisoned not more than one year, or
both; and if bodily injury results from the
acts committed in violation of this section
or if such acts include the use, attempted
use, or threatened use of a dangerous
weapon, explosives, or fire, shall be fined
under this title or imprisoned not more
than ten years, or both; and if death
results from the acts committed in
violation of this section or if such acts

include kidnapping or an attempt to
kidnap, aggravated sexual abuse, or an
attempt to commit aggravated sexual
abuse, or an attempt to kill, shall be fined
under this title, or imprisoned for any
term of years or for life, or both, or may
be sentenced to death. [18, USC 242]

39. The following persons = are
magistrates: ...The judges of the superior
courts.... [California Penal Code, Sec.
808.] ...our justices, sheriffs, mayors, and
other ministers, which under us have the
laws of our land to guide, shall allow the
said charters pleaded before them in
judgement in all their points, that is to
wit, the Great Charter as the common
law....

[Confirmatio Cartarum, November 5,
1297, Sources of Our Liberties Edited by
Richard L. Perry, American Bar
Foundation]

40. Henceforth the writ which is called
Praecipe shall not be served on any one
for any holding so as to cause a free man
to lose his court. [Magna Carta, Article
34].

41. The singular includes the plural and
the plural the singular. The word people is
both singular and plural. The present
tense includes the past and future tenses;
and the future, the present. The
masculine gender includes the feminine
and neuter.

42. We the People of the United States,
in Order to form a more perfect Union,
establish Justice, insure domestic
Tranquility, provide for the common
defence, promote the general Welfare,
and secure the Blessings of Liberty to
ourselves and our Posterity, do ordain and
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 7 of 9

Exhibit 1 LAW OF THE CASE

establish this Constitution for the United
States of America.

43. The Eleventh Amendment does not
protect state officials from claims for
prospective relief when it is alleged that
state officials acted in violation of federal
law. Warnock v. Pecos County, 88 F.3d
341 (5th Cir. 07/08/1996), Ex parte
Young, 209 U.S. 123, 155-56, 52 L. Ed.
714, 28 S. Ct. 441 (1908); Edelman v.
Jordan, 415 U.S. 651, 664, 39 L. Ed. 2d
662, 94 S. Ct. 1347 (1974); Brennan v.
Stewart, 834 F.2d 1248, 1252 (Sth Cir.
1988).

44, Charter for the Province’ of
Pennsylvania-1681.2

45. Penn's Charter of Liberty - April 25,
1682.3

46. Charter of Privileges Granted by
William Penn, esq.

to the Inhabitants of Pennsylvania and
Territories, October 28, 1701.4

47. Constitution of Pennsylvania -
September 28, 1776.°

48. Small points of the law are not law.

49, Trespass means injury committed
with force, actual or implied; immediate
and not consequential; if property
involved, then property was in actual or
constructive possession of plaintiff at the
time of injury. Source: Koffler: Common
Law Pleading, 152 (1969)

 

2 http://avalon.law.yale.edu/17th_century/pa01.asp
3 http://avalon.lawyale.edu/1 7th_century/pa03.asp
& http://avalon.lawyale.edu/18th_century/pa07.asp
° http://avalon.law.yale.edu/18th_century/pa08.asp

50. Trespass on the Case ~— In practice,
means the form of action by which a
person seeks to recover damages caused
by an injury unaccompanied with force or
which results indirectly from the act of the
defendant. It is more generally called,
simply, case. Source: 2 Bouvier’s Law
Dictionary 610 (1867).

51. " at the Revolution, the
sovereignty devolved on the people; and
they are truly the sovereigns of the
country, but they are sovereigns without
subjects...with none to govern but
themselves; the citizens of America are
equal as fellow citizens, and as joint
tenants in the sovereignty." CHISHOLM v.
GEORGIA (US) 2 Dall 419, 454, 1 L Ed
440, 455 @DALL 1793 pp 471-472.

52. Law of Armed Conflict, Senator
Lindsey Graham Questions Brett
Kavanaugh Military Law vs Criminal Law,
link here:
https://www.youtube.com/watch?v=3_gm
OsnjrZw&index=25&list=WL&t=0s.

Case cited by Graham and Kavanaugh is
here: YASER ESAM HAMDI v. DONALD H.
RUMSFELD, SECRETARY OF DEFENSE, et
al., link here:
http://law2.umkc.edu/faculty/projects/ftri
als/conlaw/hamdi.html.

53. The Supreme Court of the United
States recognized personal sovereignty on
June 16, 2011, link here:
https://www.supremecourt.gov/opinions/
13pdf/12-158 _6579.pdf.

NOTICE
CONSTITUTIONAL PREAMBLES
a. Constitution for the United

States of America: We the People of the
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 8 of 9

Exhibit 1 LAW OF THE CASE

United States, in Order to form a more
perfect Union, establish Justice, insure
domestic Tranquility, provide for the
common defence, promote the general
Welfare, and secure the Blessings of
Liberty to ourselves and our Posterity, do
ordain and establish this Constitution for
the United States of America.

b. 1849 California
Constitution: WE the people of California,
grateful to Almighty God for our freedom:
in order to secure its blessings, do
establish this Constitution.

Cc. 1879 State of California
Constitution: We, the People of the State
of California, grateful to Almighty God for
our freedom, in order to secure and
perpetuate its blessings, do establish this
Constitution.

Summary: In all three constitutions
listed in #93, (and the constitution of any
real republic) the operative word is
"establish." The People existed in their
own individual sovereignty before the
constitution was enabled. When the
People "establish" a constitution, there is
nothing in the word "establish" that
signifies that they have yielded any of
their sovereignty to the agency they have
created. To interpret otherwise would
convert the republic into a democracy.
Also, see the legislated notice from the
People to the government written in the
California Government Codes 11120 and
54950 also quoted herein.

54. To deprive the People of their
sovereignty it is first necessary to get the
People to agree to submit to the authority
of the entity they have created. That is
done by getting them to claim they are
citizens of that entity (see Constitution for
the U.S.A., XIV Amendment, for the
definition of a citizen of the United

States.)

55. 14 C.J.S. 426, 430 The particular
meaning of the word "citizen" Is frequently
dependent on the context in which it is
found ©, and the word must always be
taken in the sense which best harmonizes
with the subject matter in which it is used.
7 One may be considered a citizen for
some purposes and not a citizen for other
purposes, as, for instance, for commercial
purposes, and not for political purposes.®
So, a person may be a citizen in the sense
that as such he is entitled to the
protection of his life, liberty, and property,
even though he is not vested with the
suffrage or other political rights.?

56. SOVEREIGNTY Black's Law
Dictionary, Fourth Edition

The power to do everything in a state
without accountability,--to make laws, to
execute and to apply them, to impose and
collect taxes and levy contributions, to
make war or peace, to form treaties of
alliance or of commerce with foreign
nations, and the like. Story, Const. Sec
207

Sovereignty in government is that public
authority which directs or orders what is
to be done by each member associated in

 

§ Cal.—Prowd v. Gore, 2 Dist. 207 P. 490. 57 C.A.
458.

T Cal.—Prowd v. Gore. 2 Dist. 207 P. 490. 57 C.A.
458. La.—Lepenser v Griffin, 83 So. 839, 146 La. 584
N.Y.—Union Hotel Co. v. Hersee, 79 N.Y. 454,

8 U.S.-The Freundschaft, N.C., 16 U.S. 14, 3 Wheat.
14, 4 L.Ed. 322

—Murray v. The Charming Betsy, 6 U.S. 64, 2 Cranch
64, 2 L.Ed. 208 Md.—Risewick v. Davis, 19 Md. 82
Mass.—Judd v. Lawrence, 1 Cush 531.

° Mass.—Dillaway v. Burton, 153 N.E. 13, 256 Mass,
568.
Case 1:19-cv-02766-UNA Document 1-1 Filed 09/13/19 Page 9 of 9

Exhibit 1 LAW OF THE CASE

relation to the end of the association. It is
the supreme power by which any citizen is
governed and is the person or body of
persons in the state to whom there is
politically no superior. The necessary
existence of the state and that right and
power which necessarily follow is
"sovereignty." By "sovereignty in_ its
largest sense Is meant supreme, absolute,
uncontrollable power, the absolute right to
govern. The word which by itself comes
nearest to being the definition of
"sovereignty" is will or volition as applied
to political affairs.1°

57. STATE Black's Law _ Dictionary,
Fourth Edition

A People permanently occupying a fixed
territory bound together by common-law
habits and customs into one body politic
exercising, through the medium of an
organized government, independent
sovereignty and control over all persons
and things within its boundaries, capable
of making war and peace and of entering
into international relations with other
communities of the globe. 11

58.. “In Chisholm, the Justices of the
Supreme Court rejected Georgia's claim to
be sovereign. They concluded instead
that, to the extent the term “sovereignty”
is even appropriately applied to the
newly-adopted Constitution, it rests with

 

10 City of Bisbee v. Cochise County, 52 Ariz. 1, 78
P.2d 982, 986.

11 United States v. Kusche, D.C.Cal., 56 F.Supp. 201,
207, 208. The organization of social life which
exercises sovereign power in behalf of the people.
Delany v. Moraitis, C.C.A.Md., 136 F.2d 129, 130.

the people, rather than with state
governments.”!2

59. A person may be a citizen for
commercial purpeses and not for political
purposes.” 1

60. Donald J. Trump is President of the
United States. Satan no longer lives in the
White House.

61. Executive Order Blocking the
Property of Persons Involved in Serious
Human Rights Abuse or Corruption, Issued
on December 21, 2017 by President
Donald J. Trump, applies to defendants in
this case.

62. Universal Declaration of Human
Rights is law in this case.14

 

12 Ih re Chisholm v. Georgia, 2 U.S. (Dall.) 419
(1793). CITE: Bamett, Randy E., The People or The
State?: Chisholm V. Georgia and Popular
Sovereignty. Virginia Law Review, Vol. 93;
Georgetown Public Law Research Paper No. 969557.
Available at SSRN: http://ssrm.com/abstract=969557,
13 Field v. Adreon, 7 Md. 209.

14 See
https://www.un.org/en/universal-declaration-huma
n-rights/.
